DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolfus et al. (US 7834616).

Regarding claims 1 and 10, Stolfus et al. discloses an apparatus for determining a relative direction of a movement of an encoder object (element 14, Fig. 1) depending on a magnetic field which is generated or influenced by the encoder object, the apparatus comprising: a magnetic field sensor (element 12, Fig. 1) which is designed generate two sensor signals (elements 74, 78, Fig. 7) based on the magnetic field, wherein the two sensor signals indicate a profile of the magnetic field in an event of a relative movement between the encoder object and the magnetic field sensor, fluctuate around a mean value and are phase-shifted through 90° in relation to one another (see i.e., the slope of the linear ramp) (see col. 10, lines 1-4) between a situation of two successive threshold value angles being reached (see col. 9, lines 41-61). Further, the device of Stolfus et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Regarding claims 4 and 14, Stolfus et al. discloses an apparatus, wherein the processing circuit is designed to generate an output signal, which has in each case at least one pulse, when the angle reaches one of a plurality of the threshold value angles, wherein a first of the pulses in the output signal is generated after switch-on once the relative direction of the movement of the encoder object is determined, wherein the output signal contains, together with the at least one pulse, information relating to the relative direction of the movement of the encoder object (see col. 9, lines 41-61).

Regarding claims 7 and 17, Stolfus et al.  discloses an apparatus and method, wherein the magnetic field sensor has a first sensor element (element 40, Fig. 3), which is designed to detect a magnetic field component in a first direction and to generate one of the two sensor signals (element 74, Fig. 7), and a second sensor element (element 42, Fig. 3), which is designed to detect a magnetic field component in a second direction, which is perpendicular in relation to the first direction, and to generate the other of the two sensor signals (element 78, Fig. 7). 
Regarding claims 8 and 13, Stolfus et al. discloses an apparatus and method, wherein the angle changes monotonically over an angle range over one period of the sensor signals and is subdivided by a plurality of the threshold value angles (see col. 9, lines 41-61). 
Regarding claim 9, Stolfus et al. discloses a wheel speed sensor comprising an apparatus and an encoder object, wherein the encoder object has a pole wheel or a gear wheel composed of a ferromagnetic material (see col. 3, lines 33-41).

Allowable Subject Matter
Claims 2, 3, 6, 11, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/24/2022